EXHIBIT 8.1 Significant Subsidiaries The following is a list of all of the significant subsidiaries of G. Willi-Food International Ltd., including the name, country of incorporation and proportion of ownership interest. Name of the Company Country of Incorporation Percentage of Ownership Interest Subsidiaries: Gold Frost Ltd. Israel % Gold FrostSubsidiaries: Willi-Food Quality Cheeses Ltd. Israel % Gold Frost Cheeses World Ltd. Israel % Gold Cheeses Ltd. Israel % Cheeses Farm Ltd. Israel % Willi-Frost Ltd. Israel % W.F.D. (import, marketing and trading) Ltd. Israel % WF Kosher Food Distributors Ltd. - Non Active USA %
